 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8

 9    PETER J. MUNOZ, JR.,                            Case No. 3:11-cv-00197-LRH-RAM
10                      Petitioner,                   ORDER
11              v.
12    GREGORY SMITH, et al.,
13                      Respondents.
14

15          Petitioner has filed a motion for partial dismissal of the second amended petition (ECF

16   No. 108). Respondents do not oppose the motion (ECF No. 109). The court grants petitioner's

17   request.

18          IT THEREFORE IS ORDERED that petitioner's motion for partial dismissal of the

19   second amended petition (ECF No. 108) is GRANTED. Ground 1(C) and ground 2 of the

20   second amended petition (ECF No. 89) are DISMISSED.

21          DATED this 30th day of September, 2019.
22
                                                           ______________________________
23                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                      1
